Title: From George Washington to Colonel Daniel Morgan, 12 November 1778
From: Washington, George
To: Morgan, Daniel


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 12th Novemr 1778
  
The inclosed extract of an Act of the State of Virginia for recruiting the Continental Army was transmitted to me a few days ago by His Excellency the Governor.
  The Bounties and other encouragements offered by this Act are so liberal that I hope, if proper exertions are made use of, a number of the old Soldiers and Drafts may be inlisted. You will therefore be pleased to have the terms of the Act communicated to the Officers of your Brigade and by them to the Men—I have some money, belonging to the State of Virginia, in my hands. If any of the Men incline to  
    
    
    
    inlist you may assure them of the Bounty at a certain day, and send up to me for the Amount. I have never been made acquainted, notwithstanding the directions in the recruiting instructions, whether any progress has been made in reinlisting the Drafts upon the Bounty of twenty dollars.
Colo. Febiger informs me that the State has sent up a number of Waistcoats, Breeches, Shirts and Blankets to their Agent, to be sold out to the troops at moderate prices. It will be well to deliver out the two latter Articles immediately as the Troops are in great want of them: But as they have just drawn a full supply of Waistcoats and Breeches from the Continent, I would recommend it to you not to permit those belonging to the State to be sold to the Men untill they are really wanted or, if they have already drawn those belonging to the State, that the Bounty Cloaths be reserved till wanted, as they are too apt to dispose of any thing more than what they have in wear, for liquor or for some trifling Consideration. I am Sir Yr most obt Servt

  Go: Washington

